*** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


                                                                Electronically Filed
                                                                Supreme Court
                                                                SCWC-11-0000802
                                                                28-JUN-2013
                                                                10:13 AM




             IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                            ---o0o---
________________________________________________________________

                            STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellant,

                                      vs.

   RUBIN IKOA CASUGAY-BADIANG, Petitioner/Defendant-Appellee.
________________________________________________________________

                              SCWC-11-0000802

            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-11-0000802; CR. NO. 11-1-0523)

                                June 28, 2013

                  ACOBA, MCKENNA, AND POLLACK, JJ.,
           WITH RECKTENWALD, C.J., DISSENTING SEPARATELY,
                    WITH WHOM NAKAYAMA, J., JOINS

              AMENDED OPINION OF THE COURT BY MCKENNA, J.

I.   Introduction

      The sole issue before this court is whether a sentencing

court has the discretion to sentence a defendant convicted of

violating Hawai‘i Revised Statutes (“HRS”) § 712-1240.8 (1993 &
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

Supp. 2006) (Methamphetamine Trafficking in the Second Degree)1

under HRS § 706-667 (1993 & Supp. 2006) (the “Young Adult

Defendants” statute).2      Specifically, the issue is whether the
1
      That statute currently states, as it did at the time of the alleged
offense, the following:
            (1) A person commits the offense of methamphetamine
            trafficking in the second degree if the person knowingly
            distributes methamphetamine in any amount.
            (2) Methamphetamine trafficking in the second degree is a
            class B felony for which the defendant shall be sentenced as
            provided in subsection (3).
            (3) Notwithstanding sections 706-620, 706-640, 706-641, 706-
            660, 706-669, and any other law to the contrary, a person
            convicted of methamphetamine trafficking in the second
            degree shall be sentenced to an indeterminate term of
            imprisonment of ten years with a mandatory minimum term of
            imprisonment of not less than one year and not greater than
            four years and a fine not to exceed $10,000,000; provided
            that:
            (a)   If the person has one prior conviction for
            methamphetamine trafficking pursuant to this section or
            section 712-1240.7, the mandatory minimum term of
            imprisonment shall be not less than three years, four months
            and not greater than six years, eight months;
            (b) If the person has two prior convictions for
            methamphetamine trafficking pursuant to this section or
            section 712-1240.7, the mandatory minimum term of
            imprisonment shall be not less than six years, eight months
            and not greater than ten years; or
            (c) If the person has three or more prior convictions for
            methamphetamine trafficking pursuant to this section or section
            712-1240.7, the mandatory minimum term of imprisonment shall be
            ten years.
2
      That statute currently states, as it did at the time of the alleged
offense, the following:
            (1) Defined. A young adult defendant is a person convicted
            of a crime who, at the time of the offense, is less than
            twenty-two years of age and who has not been previously
            convicted of a felony as an adult or adjudicated as a
            juvenile for an offense that would have constituted a felony
            had the young adult defendant been an adult.
            (2) Specialized correctional treatment. A young adult
            defendant who is sentenced to a term of imprisonment
            exceeding thirty days may be committed by the court to the
            custody of the department of public safety and shall
            receive, as far as practicable, such special and
            individualized correctional and rehabilitative treatment as
            may be appropriate to the young adult defendant’s needs.
            (3) Special term. A young adult defendant convicted of a
            felony, in lieu of any other sentence of imprisonment
            authorized by this chapter, may be sentenced to a special

                                      2
      *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

phrase “Notwithstanding sections 706-620, 706-640, 706-641, 706-

660, 706-669, and any other law to the contrary,” found in the

sentencing provision of HRS § 712-1240.8, overrides sentencing

under HRS § 706-667 as “contrary.”           We hold that it does not.

Therefore, we reverse the ICA’s Judgment on Appeal, and affirm

the circuit court’s Judgment of Conviction and Sentence and Order

Denying Motion to Correct Illegal Sentence.

II.    Background

       Petitioner/Defendant-Appellee Rubin Ikoa Casugay-Badiang

(“Casugay-Badiang”) pled guilty to two counts of Methamphetamine

Trafficking in the Second Degree, in violation of HRS § 712-

1240.8.     At Casugay-Badiang’s sentencing hearing, both the

prosecution and defense requested a minimum sentence of one year

in prison, presumably under HRS § 712-1240.8(3), because Casugay-

Badiang had no prior criminal record.




           indeterminate term of imprisonment if the court is of the
           opinion that such special term is adequate for the young
           adult defendant’s correction and rehabilitation and will not
           jeopardize the protection of the public. When ordering a
           special indeterminate term of imprisonment, the court shall
           impose the maximum length of imprisonment, which shall be
           eight years for a class A felony, five years for a class B
           felony, and four years for a class C felony. The minimum
           length of imprisonment shall be set by the Hawaii paroling
           authority in accordance with section 706-669. During this
           special indeterminate term, the young adult shall be
           incarcerated separately from career criminals, when
           practicable.
  This section shall not apply to the offenses of murder or attempted murder.


                                        3
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

     The circuit court,3 on the other hand, sua sponte raised the

issue of whether it possessed the discretion to sentence Casugay-

Badiang under HRS § 706-667.       The circuit court reasoned that it

did retain such discretion because HRS § 712-1240.8(3) expressly

excluded sentencing under HRS §§ 706-620, -640, -641, -660, and -

669, but HRS § 706-667 was not among that list.           The circuit

court recognized that HRS § 712-1240.8(3) included an additional

phrase “and any other law to the contrary,” following the five

enumerated statutes.      To the circuit court, however, the fact

that HRS § 706-667 was not among the enumerated statutes “still

ke[pt HRS §] 706-667 in play.”        The circuit court then sentenced

Casugay-Badiang to a “concurrent term of imprisonment of five (5)

years in Counts I and II, as a young adult defendant (pursuant to

§706-667, H.R.S.), with a mandatory minimum of one (1) year.”

     The State then filed its Motion to Correct Illegal Sentence,

in which it argued that the circuit court’s decision to sentence

Casugay-Badiang under HRS § 706-667 “runs contrary to the law

imposing sentence upon offenders under HRS § 712-1240.8.”              At a

hearing on the motion, the State rested on its briefing, but

defense counsel argued that (1) if the legislature intended for

HRS § 712-1240.8(3) to override HRS § 706-667, then it would have

included HRS § 706-667 among the five enumerated statutes in HRS


3
     The Honorable Glenn J. Kim presided.

                                      4
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

§ 712-1240.8(3); and (2) if the legislature intended HRS § 706-

667 not to apply to methamphetamine trafficking, then it would

have amended that statute to include that offense along with

murder and attempted murder in HRS § 706-667(3).

     The circuit court added that it believed that it could still

sentence Casugay-Badiang under HRS § 706-667 because that statute

“mitigated,” but was not “contrary” to, the sentencing scheme set

forth in HRS § 712-1240.8(3).       The circuit court issued an Order

Denying Motion to Correct Illegal Sentence.          The State timely

appealed the circuit court’s Judgment of Conviction and Sentence

and its Order Denying Motion to Correct Illegal Sentence.

     Before the ICA, the State argued the following:
          The circuit court abused its discretion in sentencing
          [Casugay-Badiang] to five years imprisonment under HRS §
          706-667 as a young adult defendant, where HRS § 712-
          1240.8(3) provides: Notwithstanding sections 706-620, 706-
          640, 706-641, 706-660, 706-669, and any other law to the
          contrary, a person convicted of methamphetamine trafficking
          in the second degree shall be sentenced to an indeterminate
          term of imprisonment of ten years with a mandatory minimum
          term of imprisonment of not less than one year and not
          greater than four years and a fine not to exceed
          $10,000,000[.]

(Emphasis in original).     The State essentially argued that the

plain language of HRS § 712-1240.8(3) mandated sentencing under

that statute.   In support of its interpretation, the State

pointed out that the phrase “notwithstanding any other law to the

contrary” in a sentencing provision has previously been construed

by this court, in State v. Dannenberg, 74 Haw. 75, 837 P.2d 776



                                     5
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

(1992), as limiting the discretion of the trial court to take

into account any other statutory sentencing scheme.           The State

further argued that HRS § 706-667 is “contrary” to HRS § 712-

1240.8(3), because a five-year indeterminate term under HRS §

706-667 is “completely different” from a ten-year indeterminate

term under HRS § 712-1240.8(3).

     The ICA agreed with the State.        It vacated the circuit

court’s Judgment of Conviction and Sentence and remanded this

case for re-sentencing under HRS § 712-1240.8.          See State v.

Casugay-Badiang, 128 Hawai‘i 370, 374, 289 P.3d 1006, 1010

(2012).   It held:
          HRS § 712-1240.8 clearly precludes the applicability of
          sentencing as a young adult defendant under HRS §706-667 for
          cases involving methamphetamine trafficking in the second
          degree because HRS § 706-667 is contrary to HRS § 712-
          1240.8. The legislature intended to divest the circuit
          court of its discretion to sentence Casugay-Badiang under
          any sentencing statute other than HRS § 712-1240.8(3).

128 Hawai‘i at 373, 289 P.3d at 1009.        The ICA concluded that the

circuit court “erred in disregarding the plain language of HRS §

712-1240.8. . . .”    128 Hawai‘i at 374, 289 P.3d at 1010.

III. Discussion

     On certiorari, Casugay-Badiang argues that the “ICA’s

Opinion simply concludes that ‘HRS § 706-667 is contrary to HRS §

712-1240.8’ without undertaking a thorough analysis of the

construction of both statutes.”       We now take a closer look at

both statutes.

                                     6
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

     A.   HRS § 712-1240.8

     HRS § 712-1240.8 provides:

          Methamphetamine trafficking in the second degree. (1) A
          person commits the offense of methamphetamine trafficking in
          the second degree if the person knowingly distributes
          methamphetamine in any amount.
              (2) Methamphetamine trafficking in the second degree is
          a class B felony for which the defendant shall be sentenced
          as provided in subsection (3).
              (3) Notwithstanding sections 706-620, 706-640, 706-641,
          706-660, 706-669, and any other law to the contrary, a
          person convicted of methamphetamine trafficking in the
          second degree shall be sentenced to an indeterminate term of
          imprisonment of ten years with a mandatory minimum term of
          imprisonment of not less than one year and not greater than
          four years and a fine not to exceed $10,000,000; provided
          that:
          (a) If the person has one prior conviction for
          methamphetamine trafficking pursuant to this section or
          section 712-1240.7, the mandatory minimum term of
          imprisonment shall be not less than three years, four months
          and not greater than six years, eight months;
          (b) If the person has two prior convictions for
          methamphetamine trafficking pursuant to this section or
          section 712-1240.7, the mandatory minimum term of
          imprisonment shall be not less than six years, eight months
          and not greater than ten years; or
          (c) If the person has three or more prior convictions for
          methamphetamine trafficking pursuant to this section or
          section 712-1240.7, the mandatory minimum term of
          imprisonment shall be ten years.

At issue in this case is whether the circuit court had the

discretion to sentence Casugay-Badiang to a special five-year

indeterminate term of imprisonment under HRS § 706-667 in the

face of the following language from HRS § 712-1240.8(3):
          Notwithstanding sections 706-620, 706-640, 706-641, 706-660,
          706-669, and any other law to the contrary, a person
          convicted of methamphetamine trafficking in the second
          degree shall be sentenced to an indeterminate term of
          imprisonment of ten years with a mandatory minimum term of
          imprisonment of not less than one year and not greater than
          four years and a fine not to exceed $10,000,000[.]




                                     7
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

     This court’s foremost obligation in construing a statute is

“to ascertain and give effect to the intention of the

legislature, which is to be obtained primarily from the language

contained in the statute itself.”        State v. Valdivia, 95 Hawai‘i

465, 472, 24 P.3d 661, 668 (2001)(citation omitted).            “Where the

statutory language is unambiguous, the court’s sole duty is to

give effect to its plain and obvious meaning.”          State v.

Sakamoto, 101 Hawai‘i 409, 412, 70 P.3d 635, 638 (2003)(citations

omitted).

            1.   A Plain Language Reading of HRS § 712-1240.8(3)
                 in Favor of the State

     This court previously interpreted the statutory phrase

“notwithstanding any other law to the contrary” as removing a

circuit court’s discretion to sentence under any other law.             An

early case interpreting the phrase “any other law to the

contrary” was State v. Rice, 66 Haw. 101, 657 P.2d 1026 (1983).

In the context of whether the prostitution statute allowed for

deferred acceptance of guilty pleas, this court concisely held,

“[W]e think that § 853-1, HRS, is ‘any other law to the contrary’

and that the court below therefore correctly construed § 712-

1200(4) as taking away its power to grant deferred acceptance of

guilty pleas in prostitution cases.”        66 Haw. at 102, 657 P.2d at

1026.



                                     8
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

     In Dannenberg, this court once again held that the trial

court abused its discretion in granting a defendant’s motion for

a DANC plea to a charge of prostitution under HRS § 712-1200,

which, at that time, provided in relevant part:
           Notwithstanding any other law to the contrary, a person
           convicted of committing the offense of prostitution shall be
           sentenced as follows: [for the first offense, a fine or
           community service and/or a prison term of not more than 30
           days; for a subsequent offense, a fine and a prison term of
           30 days, without possibility of suspension of sentence or
           probation.]

74 Haw. at 77, 79-80, 837 P.2d at 777, 778.          The Dannenberg court

reaffirmed Rice and clarified its reasoning in that case as

follows:
           As Defendant points out, HRS § 712-1200 is ambiguous as to
           whether the ‘notwithstanding any other law to the contrary’
           refers to HRS ch. 853 (1985 & Supp. 1991) which is the
           statutory authority for permitting discretionary deferred
           acceptance of guilty pleas and deferred acceptance of nolo
           contendere pleas. Defendant’s argument that the sentencing
           provisions of HRS § 712-1200 only apply where defendant is
           actually ‘convicted’ and that a DANC is not a conviction is
           well-taken. However, to permit a trial court to defer the
           entry of a plea in order to avoid a conviction permits the
           court to avoid the sentencing scheme created by the
           legislature specifically for prostitution cases and is
           therefore repugnant to the legislative intent in enacting
           the prostitution law.

74 Haw. at 80, 837 P.2d at 778-79.        This court then turned to the

legislative history of the prostitution statute, which revealed

that “[t]he intent was clearly to limit the discretion of the

trial court in sentencing prostitution offenses and to provide a

mandatory sentencing structure unlike that for other petty

misdemeanors.”    74 Haw. at 81, 837 P.2d at 779.        Thus, this court

held that DANC’s were not available for prostitution charges,

                                     9
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

“[s]ince it is clear that the language of the statute anticipates

mandatory sentencing for prostitution offenders, and the

legislative history reveals an intent to remove judicial

discretion from sentencing[.]”        74 Haw. at 83, 837 P.2d at 779-

80.4    Thus, under Dannenberg, HRS § 712-1240.8(3)’s

“notwithstanding any other law to the contrary” phrase indicates

that the circuit court lacked the discretion to sentence Casugay-

Badiang under any other sentencing scheme not found in HRS § 712-

1240.8(3), which would include HRS § 706-667.

       Numerous cases since Dannenberg interpreted the phrase

“notwithstanding any other law to the contrary.”            In State v.

Smith, 103 Hawai‘i 228, 234, 81 P.3d 408, 414 (2003), we

synthesized these cases and held that the interpretation of the

phrase “notwithstanding any other law to the contrary” has been,

since Rice, a plain-language interpretation divesting the

sentencing court of discretion to sentence under any other

scheme:
            [T]his court has repeatedly employed a plain-language
            analysis in interpreting statutes that contain the phrase,
            ‘notwithstanding any other law to the contrary. . . .’ See
            State v. Hamili, 87 Hawai‘i 102, 105, 952 P.2d 390, 393
            (1998)(reaffirming this court’s holding in State v. Rice,
            infra); State v. Dannenberg, 74 Haw. 75, 80, 837 P.2d 776,
            778 (1992)(reaffirming this court’s holding in Rice, infra);
            State v. Mun Chung Tom, 69 Haw. 602, 604, 752 P.2d 597, 598
            (1988)(analogizing the language of the driving under the
            influence (DUI) statute to the wording of the prostitution

4
      Dannenberg was later superseded by statute. The prostitution statute
was later amended to expressly allow for probation, and, therefore, DANC
pleas. See State v. Klie, 116 Hawai‘i 519, 523, 174 P.3d 358, 362 (2007).

                                     10
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

            statute, infra, and noting that “the language of the DUI
            statute [(i.e., a person convicted ‘shall be sentenced as
            follows without possibility of probation’)] is sufficiently
            clear in mandating the sentence to be imposed”); State v.
            Rice, 66 Haw. 101, 657 P.2d 1026 (1983) (holding that, where
            the prostitution statute provides “notwithstanding any other
            law to the contrary, a person convicted of committing the
            offense of prostitution shall be sentenced as follows[,]”
            the phrase “‘any other law to the contrary’ . . . takes away
            [the trial court’s] power to grant deferred acceptance of
            guilty pleas in prostitution cases”).

See also State v. Kamanao, 118 Hawai‘i 210, 218, 188 P.3d 724,

732 (2008)(“The express language of HRS § 706-606.5,

‘[n]othwithstanding . . . any other law to the contrary . . . [,]

‘clearly limits the applicability of HRS § 706-668 in cases

involving the ‘[s]entencing of repeat offenders.’            HRS § 706-668

is precisely the type of ‘law to the contrary’ described in HRS §

706-606.5.”)

     Moreover, within the phrase “notwithstanding any other law

to the contrary,” a plain language, dictionary definition of

“contrary” is “being opposite to or in conflict with each

other[.]”    Merriam Webster’s Collegiate Dictionary 765 (10th Ed.

1989)(cited in State v. Schnabel, 127 Hawai‘i 432, 448, 279 P.3d

1237, 1253 (2012)).      “‘[T]wo statutes conflict’ where ‘[i]t is

not possible to give effect to both[.]”          Id. (citing State v.

Richie, 88 Hawai‘i 19, 35, 960 P.2d 1227, 1243 (1998)).            In

Casugay-Badiang’s case, HRS § 706-667 is seemingly contrary to

HRS § 712-1240.8(3) because “[i]t is not possible to give effect

to both” an indeterminate five-year term of imprisonment under


                                     11
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

the former statute and an indeterminate ten-year term of

imprisonment under the latter.       Under Richie, then, and in

contrast to the circuit court’s reasoning, a sentence under HRS §

706-667 is not just “mitigating” in relation to HRS § 712-

1240.8(3); it is contrary to HRS § 712-1240.8(3).           Thus, under

Richie, HRS § 706-667 would appear to be included in HRS § 712-

1240.8(3)’s phrase “notwithstanding . . . any other law to the

contrary[.]”

          2.    A Plain Language Reading of HRS § 712-1240.8(3)
                in Favor of Casugay-Badiang

     On the other hand, HRS § 706-667 is not included among the

five enumerated statutes in HRS § 712-1240.8(3)’s

“notwithstanding” clause, evidencing no express legislative

intent to exclude it as a sentencing alternative.           This court

previously decided a case in which HRS § 706-667 was considered

to be a “sentencing alternative” in the face of a sentencing

statute that excluded “any other law to the contrary.”            In State

v. Lau, 73 Haw. 259, 831 P.2d 523 (1992), a case decided four

months before Dannenberg, the defendant (“Lau”) was sentenced to

an indeterminate twenty-year term of imprisonment following a

class A felony drug conviction for cocaine trafficking.            73 Haw.

at 260-61, 831 P.2d at 524.

     On appeal, he argued that “the sentencing court committed

reversible error by not stating its reasons for imposing a twenty

                                    12
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

year sentence . . . [and that] it is unknown if the court

considered the alternative eight year sentence under the young

adult defendants statute for which he was qualified.”            73 Haw. at

260-61, 831 P.2d at 523-24.      This court held:
           Our review of the record reveals that the sentencing court
           had the benefit of a pre-sentence report, the arguments of
           counsel, which included references to both the ordinary
           twenty year term and the special indeterminate term of eight
           years, and appellant’s personal statement. Thus, we can
           reasonably infer that the court did consider the sentencing
           alternatives, and we therefore affirm.

73 Haw. at 260, 831 P.2d at 524.

     This was so, even though at the time Lau was decided, HRS §

706-659 (1985) provided, “Notwithstanding . . . any other law to

the contrary, a person who has been convicted of a class A felony

shall be sentenced to an indeterminate term of imprisonment of

twenty years without possibility of suspension of sentence or

probation.”   (emphasis added).      This court stated that the

sentencing court could sentence Lau under HRS § 706-667, without

discussing HRS § 706-659’s express “notwithstanding any other law

to the contrary” language, which is similar to HRS § 712-

1240.8(3)’s “notwithstanding” language.         73 Haw. at 260, 831 P.2d

at 524.   In fact, we stated, “Once the court determines that

imprisonment is necessary, the court ‘is free . . . to choose’

between the ordinary term or the special indeterminate sentence

under the young adult defendants statute.”         73 Haw. at 263, 831

P.2d at 525 (citing HRS § 706-667 commentary).          Therefore, Lau is


                                    13
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

in tension with Dannenberg, as well as Rice, which existed at the

time Lau was decided.

      The legislature amended HRS § 706-659 twice since Lau was

decided, with neither amendment expressly eliminating HRS § 706-

667 as a sentencing alternative, where applicable.5            See 1994

Haw. Sess. Laws Act 229, § 3 at 558; 2012 Haw. Sess. Laws Act

292, § 4 at 993.     Lau’s interpretation of HRS § 706-659 to allow

for sentencing under HRS § 706-667 appears to have been untouched

by the legislature, which is “‘presumed [to] know the law when

enacting statutes, ‘including this court’s interpretations of

statutory language.”      State v. Reis, 115 Hawai‘i 79, 97, 165 P.3d

980, 998 (2007); Terr. v. Ota, 36 Haw. 80, 98-99 (1942)(“While .

. . legislative inaction does not amount to legislative

construction, it does indicate a lack of active disagreement with

[judicial interpretation]. . . [L]egislative inaction tends to

indicate agreement.”)

      In addition, even if HRS § 706-667 is “contrary” to HRS §

712-1240.8(3)’s sentencing scheme, the following rules of

statutory interpretation would favor Casugay-Badiang’s position:
5
      Also of note, the legislature included the “notwithstanding” clause when
it enacted HRS § 706-659 in 1980. 1980 Haw. Sess. Laws Act 293, § 1 at 562-
63. HRS § 706-667 existed at that time, having been enacted in 1972. See
1972 Haw. Sess. Laws Act 9, § 1 at 81-82. HRS § 706-667 was not included
among the other statutes in the “notwithstanding clause” of HRS § 706-659.
1980 Haw. Sess. Laws Act 293, § 1 at 562-63. Also in 1980, the legislature
amended HRS § 706-667 but did not reference or exclude HRS § 706-659 from HRS
§ 706-667. 1980 Haw. Sess. Laws Act 295, §§ 2, 3 at 563. Therefore, young
adult defendant sentencing appears to be generally available for class A
felony convictions, and has been since the time HRS § 706-659 was enacted.

                                     14
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

            First, legislative enactments are presumptively valid and
            “should be interpreted [in such a manner as] to give them
            effect.” Second, “laws in pari materia, or upon the same
            subject matter, shall be construed with reference to each
            other. What is clear in one statute may be called in aid to
            explain what is doubtful in another.” Third, “where there
            is a ‘plainly irreconcilable’ conflict between a general and
            a specific statute concerning the same subject matter, the
            specific will be favored. However, where the statutes
            simply overlap in their application, effect will be given to
            both if possible, as repeal by implication is disfavored.”

Richardson v. City & County of Honolulu, 76 Haw. 46, 54-55, 868

P.2d 1193, 1201-02 (1994)(citations omitted).

     This court has already considered HRS § 706-667 to be a

specific statute, “involv[ing] specialized treatment for a

limited group of defendants,” as compared to other statutes that

refer to “any sentence.”       State v. Putnam, 93 Hawai‘i 362, 371, 3

P.3d 1239, 1248 (2000).       Thus, in comparing statutes concerning

the subject matter of sentencing, Putnam observed that “HRS §

706-667 is to be favored and would control,” were the defendant

in that case age-eligible for young adult defendant sentencing,

which she was not.      Id.

     B.     HRS § 706-667

     We now turn to an examination of HRS § 706-667, which

provides:

            Young adult defendants. (1) Defined. A young adult
            defendant is a person convicted of a crime who, at the time
            of the offense, is less than twenty-two years of age and who
            has not been previously convicted of a felony as an adult or
            adjudicated as a juvenile for an offense that would have
            constituted a felony had the young adult defendant been an
            adult.
                (2) Specialized correctional treatment. A young adult
            defendant who is sentenced to a term of imprisonment


                                     15
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

          exceeding thirty days may be committed by the court to the
          custody of the department of public safety and shall
          receive, as far as practicable, such special and
          individualized correctional and rehabilitative treatment as
          may be appropriate to the young adult defendant's needs.
              (3) Special term. A young adult defendant convicted of a
          felony, in lieu of any other sentence of imprisonment
          authorized by this chapter, may be sentenced to a special
          indeterminate term of imprisonment if the court is of the
          opinion that such special term is adequate for the young
          adult defendant’s correction and rehabilitation and will not
          jeopardize the protection of the public. When ordering a
          special indeterminate term of imprisonment, the court shall
          impose the maximum length of imprisonment, which shall be
          eight years for a class A felony, five years for a class B
          felony, and four years for a class C felony. The minimum
          length of imprisonment shall be set by the Hawaii paroling
          authority in accordance with section 706-669. During this
          special indeterminate term, the young adult shall be
          incarcerated separately from career criminals, when
          practicable.
              This section shall not apply to the offenses of murder
          or attempted murder.

          1.    A Plain Language Reading of HRS § 706-667 in
                Favor of the State

     In the face of HRS § 712-1240.8(3)’s “notwithstanding . . .

any other law to the contrary” language, the permissive “may be

sentenced” in HRS § 706-667 seemingly lacks the force necessary

to demonstrate that sentencing under HRS § 706-667 overrides

sentencing under HRS § 712-1240.8(3).        When HRS §§ 706-667 and

712-1240.8(3) are read together, the “notwithstanding . . . any

other law to the contrary” language indicates that a special

five-year indeterminate term of imprisonment under HRS § 706-667

is contrary to a ten-year indeterminate term of imprisonment

under HRS § 712-1240.8(3).

     As the United States Supreme Court has observed, “[I]n

construing statutes, the use of such a ‘notwithstanding’ clause

                                    16
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

clearly signals the drafter’s intention that the provisions of

the ‘notwithstanding’ section override conflicting provisions of

any other section.      Likewise, the Courts of Appeals generally

have ‘interpreted similar “notwithstanding” language . . . to

supersede all other laws, stating that “[a] clearer statement is

difficult to imagine.”’”       Cisneros v. Alpine Ridge Group, 508

U.S. 10, 18, (1993)(citations omitted).

            2.    A Plain Language Reading of HRS § 706-667 in
                  Favor of Casugay-Badiang

      On the other hand, the plain language of HRS § 706-667 also

states, “A young adult defendant convicted of a felony, in lieu

of any other sentence of imprisonment authorized by this chapter,

may be sentenced to a special indeterminate term of

imprisonment.”     All sentences for all offenses are governed by

“this chapter,” meaning Chapter 706.6         See HRS § 706-600

(1993)(“No sentence shall be imposed otherwise than in accordance

with this chapter.”); HRS § 706-660 cmt. (1993)(“This section

establishes that dispositions for all offenses – whether defined

within or outside the Penal Code – are to be imposed in

accordance with this chapter and . . . ‘the only dispositions

authorized are those permitted by the Code.’”).

      In addition, facially, the only limit on the application of

6
      We therefore reject the State’s argument that HRS § 706-667 does not
apply to HRS § 712-1240.8 simply because HRS § 712-1240.8 is not found within
Chapter 706.

                                     17
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

HRS § 706-667 as a sentencing option appears in subsection (3):

“This section shall not apply to the offenses of murder and

attempted murder.”    Methamphetamine Trafficking in the Second

Degree is not included among these offenses.

     This court previously construed the limitation found in

subsection (3) in favor of young adult defendants.           In State v.

Pacariem, 67 Haw. 46, 47, 677 P.2d 463, 464 (1984), we faced the

issue of whether young adult defendant sentencing was available

following a conviction for attempted murder.          At the time, HRS §

706-667 expressly stated that murder was the only offense for

which young adult defendant sentencing was unavailable.            67 Haw.

at 47 n.1, 677 P.2d 463 n.1.

     The State appealed the defendant’s young adult defendant

sentence, arguing that the sentencing court should have sentenced

the defendant under the more recently passed HRS § 707-660.1,

which mandated a sentence of life imprisonment (with or without

parole, depending upon the circumstances of the attempted

murder).   67 Haw. at 47-48, 677 P.2d at 464.         The State argued

that the legislature intended to repeal HRS § 706-667 by

implication, as to sentencing for the offense of attempted

murder, as evidenced in the Commentary to HRS § 707-660.1, which

stated that the “sentences for attempted murder . . . would be

similar to those provided for murder,” because “in either offense


                                    18
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

the intent to kill was the same.”          67 Haw. at 47 n.2, 48, 677

P.2d at 463 n.2, 464.     The State argued that, when a general and

specific statute pertain to the same subject matter, the specific

statute (which it argued was HRS § 707-660.1) should supersede

and be deemed an exception to the general statute (which it

argued was HRS § 706-667).      Id.

     We rejected the State’s argument, noting that that rule of

statutory construction was “qualified by the proviso that the

conflict between the general and specific statutes in question be

‘plainly irreconcilable.’”      Id. (citation omitted).       Further, we

held:
          H.R.S. § 706-667 specifically provides that it is not
          applicable to the offense of murder. It also provides that
          the sentencing court has the discretion to apply H.R.S. §
          706-667 “. . . in lieu of any other sentence of imprisonment
          authorized by this chapter.” These two provisions of H.R.S.
          § 706-667 are not plainly irreconcilable with H.R.S. § 706-
          660.1, but rather invest the sentencing court with
          discretion to apply H.R.S. § 706-667 to a young adult
          defendant, as long as the offense in question is not murder.

67 Haw. at 48, 677 P.2d at 464-65.          We then held that repeals by

implication are disfavored, and “that if effect can reasonably be

given to two statutes, it is proper to presume that the earlier

statute is intended to remain in force and that the later statute

did not repeal it.”     Id.

     Similarly, in the instant appeal, the State’s argument that

HRS § 706-667 sentencing is no longer available under HRS § 712-

1240.8 could be construed as an argument that HRS § 712-1240.8


                                      19
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

repealed, by implication, young adult defendant sentencing as to

the offense of Methamphetamine Trafficking in the Second Degree.

Following the logic of Pacariem, however, it can be argued that

the sentencing court remained invested with discretion to

sentence Casugay-Badiang under HRS § 706-667 in lieu of any other

sentence of imprisonment, specifically the sentence set forth

under HRS § 712-1240.8 for Methamphetamine Trafficking in the

Second Degree, as the only offenses for which young adult

sentencing are not available remain murder and attempted murder.

Therefore, HRS § 712-1240.8, even with its “notwithstanding”

language, did not repeal by implication the sentencing

alternative available under HRS § 706-667.7

      C.   Legislative History of Act 230 of 2006

      In light of these two competing and equally viable plain

language readings of HRS §§ 712-1240.8 and 706-667, legislative

history may be a helpful aid in understanding whether HRS § 712-

1240.8 overrides HRS § 706-667, or whether HRS § 706-667 remains

a sentencing alternative.       The legislature addressed both


7
      In 1986, the legislature amended HRS § 706-667 to expressly include
attempted murder as an offense for which young adult sentencing is not
available. 1986 Haw. Sess. Laws Act 314, § 44 at 614.    Although the
legislature did not discuss Pacariem, it can be surmised that the amendment
was made in response to Pacariem. See Ota, 36 Haw. at 98-99 (“It is a common
practice of legislative bodies to enact laws to circumvent judicial
constructions deemed by the legislators to be contrary to the true meaning of
the statute construed.”).



                                     20
      *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

statutes in the same Act.         See 2006 Haw. Sess. Laws Act 230, at

996-1025.      Therefore, the actions the legislature took (or did

not take) in clarifying the relationship between these two

statutes in Act 230 is worth examining.

       Act 230 enacted HRS § 712-1240.8 after repealing an earlier

version of the methamphetamine trafficking statute, HRS § 712-

1240.6.     2006 Haw. Sess. Laws Act 230, § 4 at 998-99 (enacting

Chapter 712, part IV); 1024 (repealing HRS § 712-1240.6).

Simultaneously, Act 230 also amended HRS § 706-667 to provide for

the availability of young adult defendant sentencing for persons

less than twenty-two years of age at the “time of the offense”

rather than at the “time of sentencing.”            2006 Haw. Sess. Laws

Act 230, § 25 at 1013.        Although both HRS §§ 712-1240.8 and 706-

667 were dealt with in the same Act, the legislature made no

apparent effort to cross-reference one to the other.               Two

conclusions might be drawn from the legislature’s inaction:                one

that supports the State’s argument that HRS § 706-667 is not a

sentencing alternative following a conviction under HRS § 712-

1240.8, and one that supports Casugay-Badiang’s argument that it

is.

             1.   Analysis of Act 230 in Favor of the State

       Act 230 was an omnibus crime bill, and neither HRS § 706-667

nor HRS § 712-1240.8 (nor the interaction between these two


                                       21
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

statutes) was debated or discussed in the Standing Committee

Reports, Conference Committee Reports, or on the House or Senate

floor.   This was probably because the bill that became Act 230

was the result of the work of the Committee to Conduct a

Comprehensive Review of the Hawai‘i Penal Code, a committee

created by Act 125 of the 2005 Legislative Session which

submitted a Report to the Legislature proposing the addition of

seven new statutory sections, amendments to 46 existing statutory

sections, and the repeal of one statutory section-- proposals the

Legislature largely adopted without discussion.          Compare 2006

Haw. Sess. Laws Act 230 at 996-1025 with Report of the Committee

to Conduct a Comprehensive Review of the Hawai‘i Penal Code

(“Report”) at 11-57 (2005).      Hence, the legislature’s failure to

expressly cross-reference HRS § 706-667 with HRS § 712-1240.8

does not necessarily reflect a deliberate intent to retain HRS §

706-667 as a sentencing alternative to HRS § 712-1240.8(3).             If

anything, such cross-reference was unnecessary, given the

legislature’s drafting of HRS § 712-1240.8(3) to exclude “any

other law to the contrary,” with young adult defendant five-year

indeterminate term sentencing contrary to the ten-year

indeterminate term called for in HRS § 712-1240.8(3).            See

Cisneros, 508 U.S. at 18 (“[T]he use of such a ‘notwithstanding’

clause clearly signals the drafter’s intention that the


                                    22
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

provisions of the ‘notwithstanding’ section override conflicting

provisions of any other section. . .        A clearer statement is

difficult to imagine.”)(citation omitted).

     Moreover, the Committee that drafted the legislative

proposals that eventually became Act 230 identified crystal

methamphetamine abuse as “the dominant issue in the criminal

justice system,” affecting “most criminal cases” and “most of the

defendants who are sent to prison.”        Report at 5.     Thus, to the

Committee, the problem of methamphetamine in general was of

primary concern.

          2.   Analysis of Act 230 in Favor of Casugay-Badiang

     Nevertheless, the legislature’s amendment to HRS § 706-667

in 2006 to set the defendant’s eligibility date for young adult

defendant sentencing as the “time of the offense,” versus the

“time of sentencing” also indicates the legislature’s intent to

increase a sentencing court’s discretion to apply HRS § 706-667

by increasing the pool of defendants eligible for young adult

sentencing.    There is no legislative discussion of the amendment

to HRS § 706-667.    The Report, however, explains that the change

was intended to prevent the unfairness that resulted when the

would-be young adult defendant aged out of eligibility for

sentencing under HRS § 706-667 simply based on when the

sentencing court scheduled his or her sentencing hearing.             See


                                    23
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

Report at 27r.    Thus, the increased sentencing discretion added

to HRS § 706-667 contradicts any purported legislative intent to

simultaneously decrease sentencing discretion via the enactment

of HRS § 712-1240.8.     This is particularly true where the

legislature did not include Methamphetamine Trafficking in the

Second Degree among the other offenses for which young adult

defendant sentencing is unavailable.        See HRS § 706-667(3)(“This

section shall not apply to the offenses of murder or attempted

murder.”).

     The legislature could have cross-referenced HRS §§ 706-667

and 712-1240.8, if it had so intended, in Act 230.           Tellingly,

Act 230 also amended another statute, HRS § 706-622.5, to

expressly exclude HRS § 712-1240.8.        2006 Haw. Sess. Laws Act

230, § 18 at 1009.    HRS § 706-622.5 states, in relevant part,

with emphasis added, “Notwithstanding section 706-620(3), a

person convicted for the first or second time for . . . any

felony offense under part IV of chapter 712 . . . [but] not

including any methamphetamine trafficking offenses under sections

712-1240.7 and 712-1240.8, is eligible to be sentenced to

probation . . . .”    Thus, if the legislature intended to exclude

Methamphetamine Trafficking from HRS § 706-667, it could have

done so, as it did with HRS § 706-622.5, but it did not.




                                    24
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

     D.   Policy Considerations

     Given the difficulties in divining the legislative intent

behind Act 230, an examination of the legislature’s stated

policies behind HRS §§ 706-667 and 712-1240.8 may provide needed

guidance.    Both statutes were chosen for unique treatment by our

legislature.     Both statutes are undergirded by powerful policy

considerations.

            1.    Policy Considerations behind Hawai‘i’s Carve-Out
                  for Methamphetamine Trafficking

     On one hand, the legislature has singled out methamphetamine

trafficking as requiring sentencing separate from the general

sentencing provisions found in Chapter 706.          The legislature

first carved out methamphetamine trafficking for separate

sentencing in 2004 when it passed Act 44.         2004 Haw. Sess. Laws

Act 44, § 3 at 204-27; see also H. Stand. Comm. Rep. No. 495-04,

in 2004 House Journal, at 1604 (“Amending the new offense of

unlawful methamphetamine trafficking to . . . . [s]pecify that

other statutes relating to sentencing do not apply to the offense

of methamphetamine trafficking[.]”).        Act 44 resulted in the

codification of HRS § 712-1240.6, which set classes of

methamphetamine trafficking offenses according to the weight of

methamphetamine, and set mandatory prison terms and fines

according to the class of offense.        HRS § 712-1240.6 (Supp.

2004).

                                    25
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

     The new carve-out was pursuant to the legislature’s finding

“that new and enhanced criminal penalties are needed to protect

[Hawai‘i’s] citizens from the effects of the ice epidemic.”            2004

Haw. Sess. Laws at 205.     The legislature stated that “the use of

and addiction to crystal methamphetamine (especially in the form

known as ‘ice’) . . . has reached epidemic proportions and is

currently considered a public health crisis.          2004 Haw. Sess.

Laws at 204.    HRS § 712-1240.6 was repealed in 2006 and replaced

with our current methamphetamine trafficking statutes, HRS

Chapter 712, Part IV.

           2.    Policy Considerations behind Hawai‘i’s Young Adult
                 Defendant Sentencing

     On the other hand, the legislature has also singled out

young adult defendants for specialized sentencing due to their

immaturity and potential for rehabilitation.          HRS § 706-667 is

based on the Model Penal Code, Tentative Draft 7.           Putnam, 93

Hawai‘i at 369, 3 P.3d at 1246 (“HRS § 706-667 is based on the

Young Adult Offender statute, Section 6.05 of the Model Penal

Code, and is in relevant part similarly worded.”).           The

Commentary to HRS § 706-667 contains a cross-reference to the

Model Penal Code, Tentative Draft No. 7, comments at 24, which

explains the general policy behind young adult sentencing as

follows:



                                    26
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

          [T]he incidence of criminality and of recidivism in this age
          span is distressingly and disproportionately high; that
          these are still, however, formative years in personal
          development; and that these individuals involved have many
          years of active life ahead. Prudence and humanity combine,
          therefore, to argue for a specialized and concentrated
          effort in this area.

Model Penal Code, Tentative Draft No. 7, comments at 24 (1957);

Putnam, 93 Hawai‘i at 369-70, 3 P.3d at 1246-47 (citing to the

Model Penal Code, Tentative Draft No. 7); see also Model Penal

Code Part I Commentaries, vol. 3 at 75 (1985)(finalizing draft

comments similarly).

     The Commentary to HRS § 706-667 also explains the philosophy

behind discretionary sentencing and special terms of imprisonment

for young adult defendants:
          [T]he Code adopts a flexible approach in sentencing. The
          court is not compelled to impose a special term in the case
          of a convicted young adult. It may, according to the
          provisions of Part II of this Chapter, suspend the
          imposition of sentence or sentence the defendant to
          probation. If the court determines that imprisonment is
          necessary, the court is free, within the limitations
          heretofore set forth, to choose between the special term
          authorized by this section and the ordinary and extended
          terms authorized by prior sections in this Part. Subsection
          (3) merely authorizes the employment of a special, more
          limited term of imprisonment “if the court is of the opinion
          that such special term is adequate for... [the defendant’s]
          correction and rehabilitation and will not jeopardize the
          protection of the public.” Assuming the court is satisfied
          that this condition can be met, there seems no reason for
          not allowing the court, if it chooses, to protect the young
          offender from the longer maxima provided for felonies.

HRS § 706-667 cmt. (1993 & Supp. 2006)(emphasis added).            Other

passages in the Model Penal Code, Tentative Draft 7, illuminate

further policy reasons behind specialized young adult sentencing.

For example, as to why youthful offenders should receive a


                                    27
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

shorter term of imprisonment than ordinary offenders, the

American Law Institute reasoned as follows:
           We recognize the theory . . . that . . . a longer term is
           more reformative than a short, definite sentence to jail.
           This is a case, however, where we think that theory has
           outrun a sense of just proportion. Simple regard for
           personal liberty – of young no less than of mature adults –
           requires, in our view, that younger people not be subject to
           more onerous sentences because of their immaturity. We can
           perceive no adequate basis for sentencing young adults,
           whose offenses reveal no substantial danger to the
           community, to sentences as long as those imposed for major
           crimes.

Model Penal Code, Tentative Draft 7, comments at 28.

     IV.   Conclusion

     There are strong arguments both for and against retaining

discretion to sentence under HRS § 706-667 following a conviction

under HRS § 712-1240.8.      As analyzed above, however, there exists

enough ambiguity in the language of both statutes, their

relationship to each other, and the legislature’s actions (and

inaction) with regard to each that the rule of lenity applies in

this case.   “[W]here a criminal statute is ambiguous, it is to be

interpreted according to the rule of lenity.          Under the rule of

lenity, the statute must be strictly construed against the

government and in favor of the accused.”         State v. Bayly, 118

Hawai‘i 1, 15, 185 P.3d 186, 200 (2008)(citation omitted).

     In addition, based on the totality of the circumstances, it

appears the legislature considers HRS § 706-667 a separate and

unique sentencing overlay to all other indeterminate term


                                    28
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

sentencing statutes (except murder and attempted murder) such

that HRS § 706-667 would not be “contrary” to HRS § 712-

1240.8(3).8    First, the plain language of HRS § 712-1240.8 does

not enumerate HRS § 706-667 among the other five statutes

excluded from consideration in sentencing for Methamphetamine

Trafficking in the Second Degree.         HRS § 712-1240.8(3).      Further,

the catch-all phrase “notwithstanding any other law to the

contrary,” under Lau, has not been interpreted to limit the

availability of young adult sentencing.          Lau, 73 Haw. at 263, 831

P.2d at 525.    Even if HRS § 706-667 could be viewed as

conflicting with HRS § 712-1240.8(3)’s sentencing provisions, we

have already held that the young adult defendant sentencing

statute, as the more specific statute, “is to be favored and

would control,” over other general sentencing statutes like HRS §

712-1240.8(3).     Putnam, 93 Hawai‘i at 371, 3 P.3d at 1248.

      Second, young adult defendant sentencing is “in lieu of any

other sentence of imprisonment” for any other offense except

murder and attempted murder.        HRS § 706-667(3).     Under Pacariem,

the limitation set forth in HRS § 706-667(3) is restrictively

viewed.   Pacariem, 67 Haw. at 48, 677 P.2d at 464-65.

Methamphetamine Trafficking in the Second Degree is not listed

8
      If the legislature disagrees with our interpretation of HRS § 706-667,
as it apparently did following Pacariem, it has the power to amend HRS § 706-
667 (and/or HRS § 712-1240.8) to clarify that young adult defendant sentencing
is not available following a conviction for Methamphetamine Trafficking in the
Second Degree.

                                     29
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

along with murder and attempted murder, indicating that the court

retains discretion to sentence under HRS § 706-667 following a

conviction under HRS § 712-1240.8.

     Third, when the legislature simultaneously amended HRS §

706-667 and enacted HRS § 712-1240.8 in 2006, it did not cross-

reference those statutes with each other to indicate that young

adult sentencing was not available following a conviction under

HRS § 712-1240.8.    2006 Haw. Sess. Laws Act 230, §§ 4, 25 at 998-

99, 1013.    Through that same act, the legislature demonstrated

its ability to so cross-reference when it excluded HRS § 712-

1240.8 from HRS § 706-622.5.      2006 Haw. Sess. Laws Act 230, § 18

at 1008.    Therefore, it appears that the legislature did not

intend to exclude HRS § 706-667 as a sentencing alternative to

HRS § 712-1240.8(3).

     Fourth, the policy considerations behind HRS § 706-667

indicate that young adult defendants are intended to be spared

from the same sentences imposed on adults for major crimes like

methamphetamine trafficking.      Model Penal Code, Tentative Draft

7, comments at 28.

     As such, we hold that the sentencing court did retain

discretion to sentence Casugay-Badiang under HRS § 706-667.

Accordingly, the ICA’s Judgment on Appeal is reversed.            The




                                    30
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***
circuit court’s Judgment of Conviction and Sentence and Order

Denying Motion to Correct Illegal Sentence are affirmed.

Ronette M. Kawakami                      /s/ Simeon R. Acoba, Jr.
(Summer M. M. Kupau
with her on the briefs)                  /s/ Sabrina S. McKenna
for petitioner
                                         /s/ Richard W. Pollack
James M. Anderson
for respondent




                                    31